DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/096,481 filed on November 12, 2020, presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Objections
Claim 2 is objected to because of the following informality:  line 3 recites “the order of the nodes,” which should recite – [[the]]an order of the nodes --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 11, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 3, The term “high occurrence probabilities” is a relative term which renders the claim indefinite. The term “high occurrence probabilities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution only, Examiner has interpreted claim 3 as reciting – the potential risk nodes having

With respect to claims 4, 11, and 17, each recites “normal theme features,” “normal themes,” and “normal theme library.” “normal” is a relative term which renders the claims indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution only, Examiner has interpreted claim 3 as reciting –  [[normal]]second theme features...plurality of second [[normal]] themes...and [[normal]]second theme library...plurality of second themes --.

	With respect to claims 9, 15, and 20, lines 1-2 of each of these claims recites “wherein the generating a new process based on the themes and the one or more common process elements comprises.” However, no such “generating of a new process” is previously recited and it is unclear what this refers to, which renders the scope of these claims indefinite.  For purposes of compact prosecution only, Examiner has interpreted the first line of these claims as reciting -- further comprising generating a new process based on the themes and the one or more common process elements, wherein the generating a new process based on the themes and the one or more common process elements comprises --.
	Additionally, the last line of each of these claims recites “generating a new process based on the updated process element library.”  It is unclear whether this is the same “new process” previously recited in claims 9, 15, and 20, which renders the scope of these claims indefinite  For purposes of compact prosecution only, Examiner has interpreted these claims as reciting -- generating [[a]]the new process based on the updated process element library --.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	With respect to claim 1, the claim recites, “identifying a theme of a process based on a set of communication information, the set of communication information being generated corresponding to performing the process; determining a plurality of roles in the process at least partly based on the set of communication information, the plurality of roles performing respective actions during performing the process; and generating a framework of the process based on the theme and the plurality of roles, the framework comprising one or more branches.”   Under its broadest reasonable interpretation, this covers performance of the limitations in the human mind with no more than pencil paper, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element: “A computer-implemented method performed by one or more processors, the method comprising.” This additional element is recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components1. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. 
	The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the only additional element amounts to no more than mere instructions to apply the exception using a generic computer component.  Thus, the claim is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 10, the claim recites limitations similar to claim 1, except instead of reciting “A computer-implemented method performed by one or more processors, the method comprising,” it recites “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic device to cause the electronic device to perform acts comprising.” This limitation is similarly recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Thus, for the same reasons set forth above with respect to claim 1, claim 10 is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 16, the claim recites limitations similar to claim 1, except instead of reciting “A computer-implemented method performed by one or more processors, the method comprising,” it recites “A system comprising: at least one processing unit; and a memory coupled to the at least one processing unit and storing instructions thereon, the instructions, when executed by the at least one processing unit, performing acts.” This limitation is similarly recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Thus, for the same reasons set forth above with respect to claim 1, claim 10 is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 2, the limitations describe additional details of the branches and thus is also part of the same abstract idea identified above with respect to claim 1. Claim 2 is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 3, the claim recites “extracting action results at the plurality of nodes based on respective communication information corresponding to each of the plurality of nodes, the action results at the plurality of nodes being at least partly presented with natural languages in the communication information... recording the negative results into a statistical record” This is merely data collection, which is extra-solution activity that is well-understood, routine and conventional.  The claim further recites “determining negative results based on the extracted action results by means of natural language emotion analysis...and identifying potential risk nodes in the process based on the statistical record, the potential risk nodes having high occurrence probabilities of the negative results.” This can also be accomplished an in the human mind or with no more than pencil and paper and thus is also part of the abstract idea identified above with respect to claim 1. Claim 3 is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 4, 11, and 17, the claim recites “wherein identifying the theme of the process based on the set of communication information comprises: extracting theme features from the set of communication information.” The extraction step is merely data collection, which is extra-solution activity that is well-understood, routine and conventional. The claim further recites “comparing the theme features with normal theme features corresponding to a plurality of normal themes comprised in a normal theme library to obtain similarity values; and in response to the similarity value being greater than a preset threshold, identifying the theme of the process based on the plurality of normal themes.” However, this can also be accomplished an in the human mind or with no more than pencil and paper and thus is also part of the abstract idea identified above with respect to claims 1, 10, and 16. Thus, claims 4, 11, and 17 are also directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 5, 12, and 18, the claim recites “wherein determining the plurality of roles during performing the process at least partly based on the set of communication information comprises: determining a part of the plurality of roles based on a predetermined role arrangement: and identifying the rest of the plurality of roles based on the determined part of the plurality of roles and the set of communication information by means of natural language processing.” This can also be accomplished an in the human mind or with no more than pencil and paper and thus is also part of the abstract idea identified above with respect to claims 1, 10, and 16. Thus, claims 5, 12, and 18 are also directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 6, 13, and 19, the claim recites “generating one or more common process elements based on the framework. each of the one or more common process elements being a branch of the one or more branches.” This can also be accomplished an in the human mind or with no more than pencil and paper and thus is also part of the abstract idea identified above with respect to claims 1, 10, and 16. Thus, claims 6, 13, and 19 are also directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 7 and 14, the claim recites “wherein generating one or more common process elements based on the framework comprises: comparing the one or more branches with branches comprised in other frameworks corresponding to other processes: and in response to determining one or more same branches comprised in the framework and other frameworks corresponding to the other processes based on the comparing, identifying the one or more same branches as the one or more common process elements.” This can also be accomplished an in the human mind or with no more than pencil and paper and thus is also part of the abstract idea identified above with respect to claims 1, 10, and 16. Thus, claims 7 and 14 are also directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claim 8, the claim recites “generating a new process based on the theme and the one or more common process elements.” This can also be accomplished an in the human mind or with no more than pencil and paper and thus is also part of the abstract idea identified above with respect to claims 1, 10, and 16. Thus, claim 8 is directed to an abstract idea without significantly more and is not patent eligible.

	With respect to claims 9, 15, and 20, the claims recite “wherein the generating a new process based on the theme and the one or more common process elements comprises: storing the theme and the one or more common process elements into a process element library; in response to a certificated operation, updating the process element library by means of modifying themes or common process elements stored in the process element library; and generating a new process based on the updated process element library.” Under its broadest reasonable interpretation, this may be performed in human mind, or with no more than pencil paper.  Thus these limitations are also part of the Mental Process abstract idea identified above with respect to claims 1, 10, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 10, 11, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty et al. 20220004954 (hereinafter Rafferty) in view of Saha et al. 20190340049 (hereinafter Saha).

	With respect to claim 1, Rafferty discloses A computer-implemented method performed by one or more processors, the method comprising: 
	identifying a theme of a process based on a set of communication information, the set of communication information being generated corresponding to performing the process (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0034] As shown in FIG. 1F, and by reference number 130, the workflow generation system may process the communication data [set of communication information], with the trained machine learning model, to determine whether a workflow is needed and which particular recipients are to be included in the workflow....When processing the communication data, the workflow generation system may apply the machine learning model to a new observation in a manner similar to the manner described below in connection with FIG. 2; [0059] As shown by reference number 230, the machine learning system may apply the trained machine learning model 225 to a new observation, such as by receiving a new observation and inputting the new observation to the trained machine learning model 225....The machine learning system may apply the trained machine learning model 225 to the new observation to generate an output (e.g., a result)....Additionally, or alternatively, the output may include information that identifies a cluster to which the new observation belongs [identifying a theme of the process]; [0062], the trained machine learning model 225 may classify (e.g., cluster) the new observation in a cluster, as shown by reference number 240....As an example, if the machine learning system classifies the new observation in a first cluster (e.g., approval chain) [identifying the theme of the process]; see also [0052-54] and [0060-61].); 
	determining a plurality of roles in the process at least partly based on the set of communication information, the plurality of roles performing respective actions during performing the process (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0031], the workflow generation system may train a machine learning model, based on communications of users who perform a particular role (e.g., executive, manager, team leader, engineer, administrative assistant, receptionist, and/or the like) in a particular industry (e.g., software products and/or services), to generate a proposed workflow for a user who performs such a role in the particular industry. In this way, the workflow generation system may generate a ... a role-specific workflow; [0032] Additionally, or alternatively, the workflow generation system may train a machine learning model that identifies such roles ... as factors in determining a proposed workflow and/or in identifying the recipients for the proposed workflow.... the machine learning model may identify recipients based on an engineering team leader [role] communication that suggests review by the engineering team [action], without specifically identifying team members, and based on additional information that identifies team members of the engineering team; see also [0060].); and 
	generating a framework of the process based on the theme and the plurality of roles, [the framework comprising one or more branches] (Id., particularly [0031] the workflow generation system may generate a ... a role-specific workflow [framework] and [0032] the machine learning model may identify recipients based on an engineering team leader [role] communication that suggests review by the engineering team; [0035] As shown in FIG. 1G, and by reference number 135, the workflow generation system may generate a proposed workflow.... The proposed workflow may define an approval chain [generating a framework of the process based on the theme and the plurality of roles] for the communication created by the particular user; [0036] The proposed workflow may include an ordered list of the particular recipients for approving the communication. In some implementations, the proposed workflow includes an ordered list of the particular recipients, data indicating that a first recipient is to receive the communication first, and data indicating that the other particular recipients are to receive the communication based on the ordered list; see also [0002], [0011], [0037], [0046], [0088], [0103], [0117].). 
	Rafferty does not appear to explicitly disclose the framework comprising one or more branches.  However, this is taught in analogous art, Saha (e.g., Figs. 3-5 and associated text, e.g., [0055], A workflow definition can define one or more activities that can be executed during execution of the workflow....For example, a workflow can include a plurality of transitions. Transitions can define a processing path of an executed workflow. A transition can connect two activities to each other and can include a condition [framework comprising one or more branches]. For example, an approval activity can have two conditions, approved and rejected.....When the user rejects the approval request, the transition can be between the approval request activity and a rejected activity [branch].... When the user approves the approval request, the transition can be between the approval request activity and an approved activity [another branch].... The one or more activities can define the operations of a workflow; see also [0016].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rafferty with the invention of Saha because “Identifying unsuccessful activity executions and the activity executions leading up to the unsuccessful activity executions using the workflow results data can be difficult when there are large numbers of workflow activities executed” and the invention of Saha provides “An improved approach,” as suggested by Saha (see [0019-20].  

With respect to claim 10, Rafferty discloses A system comprising: 
at least one processing unit; and a memory coupled to the at least one processing unit and storing instructions thereon, the instructions, when executed by the at least one processing unit, performing acts comprising (e.g., Figs. 3-4 and associated text, e.g., [0004], According to some implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors of a device, may cause the one or more processors to....): 
identifying a theme of a process based on a set of communication information, the set of communication information being generated corresponding to performing the process (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0034] As shown in FIG. 1F, and by reference number 130, the workflow generation system may process the communication data [set of communication information], with the trained machine learning model, to determine whether a workflow is needed and which particular recipients are to be included in the workflow....When processing the communication data, the workflow generation system may apply the machine learning model to a new observation in a manner similar to the manner described below in connection with FIG. 2; [0059] As shown by reference number 230, the machine learning system may apply the trained machine learning model 225 to a new observation, such as by receiving a new observation and inputting the new observation to the trained machine learning model 225....The machine learning system may apply the trained machine learning model 225 to the new observation to generate an output (e.g., a result)....Additionally, or alternatively, the output may include information that identifies a cluster to which the new observation belongs [identifying a theme of the process]; [0062], the trained machine learning model 225 may classify (e.g., cluster) the new observation in a cluster, as shown by reference number 240....As an example, if the machine learning system classifies the new observation in a first cluster (e.g., approval chain) [identifying the theme of the process]; see also [0052-54] and [0060-61].); 
determining a plurality of roles in the process at least partly based on the set of communication information, the plurality of roles performing respective actions during performing the process (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0031], the workflow generation system may train a machine learning model, based on communications of users who perform a particular role (e.g., executive, manager, team leader, engineer, administrative assistant, receptionist, and/or the like) in a particular industry (e.g., software products and/or services), to generate a proposed workflow for a user who performs such a role in the particular industry. In this way, the workflow generation system may generate a ... a role-specific workflow; [0032] Additionally, or alternatively, the workflow generation system may train a machine learning model that identifies such roles ... as factors in determining a proposed workflow and/or in identifying the recipients for the proposed workflow.... the machine learning model may identify recipients based on an engineering team leader [role] communication that suggests review by the engineering team [action], without specifically identifying team members, and based on additional information that identifies team members of the engineering team; see also [0060].); and 
generating a framework of the process based on the theme and the plurality of roles, [the framework comprising one or more branches] (Id., particularly [0031] the workflow generation system may generate a ... a role-specific workflow [framework] and [0032] the machine learning model may identify recipients based on an engineering team leader [role] communication that suggests review by the engineering team; [0035] As shown in FIG. 1G, and by reference number 135, the workflow generation system may generate a proposed workflow.... The proposed workflow may define an approval chain [generating a framework of the process based on the theme and the plurality of roles] for the communication created by the particular user; [0036] The proposed workflow may include an ordered list of the particular recipients for approving the communication. In some implementations, the proposed workflow includes an ordered list of the particular recipients, data indicating that a first recipient is to receive the communication first, and data indicating that the other particular recipients are to receive the communication based on the ordered list; see also [0002], [0011], [0037], [0046], [0088], [0103], [0117].).
	Rafferty does not appear to explicitly disclose the framework comprising one or more branches.  However, this is taught in analogous art, Saha (e.g., Figs. 3-5 and associated text, e.g., [0055], A workflow definition can define one or more activities that can be executed during execution of the workflow....For example, a workflow can include a plurality of transitions. Transitions can define a processing path of an executed workflow. A transition can connect two activities to each other and can include a condition [framework comprising one or more branches]. For example, an approval activity can have two conditions, approved and rejected.....When the user rejects the approval request, the transition can be between the approval request activity and a rejected activity [branch].... When the user approves the approval request, the transition can be between the approval request activity and an approved activity [another branch].... The one or more activities can define the operations of a workflow; see also [0016].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rafferty with the invention of Saha because “Identifying unsuccessful activity executions and the activity executions leading up to the unsuccessful activity executions using the workflow results data can be difficult when there are large numbers of workflow activities executed” and the invention of Saha provides “An improved approach,” as suggested by Saha (see [0019-20]).  

With respect to claim 16, Rafferty discloses A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic device to cause the electronic device to perform acts comprising (e.g., Figs. 3-4 and associated text, e.g., [0004], According to some implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors of a device, may cause the one or more processors to....): 
identifying a theme of a process based on a set of communication information, the set of communication information being generated corresponding to performing the process (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0034] As shown in FIG. 1F, and by reference number 130, the workflow generation system may process the communication data [set of communication information], with the trained machine learning model, to determine whether a workflow is needed and which particular recipients are to be included in the workflow....When processing the communication data, the workflow generation system may apply the machine learning model to a new observation in a manner similar to the manner described below in connection with FIG. 2; [0059] As shown by reference number 230, the machine learning system may apply the trained machine learning model 225 to a new observation, such as by receiving a new observation and inputting the new observation to the trained machine learning model 225....The machine learning system may apply the trained machine learning model 225 to the new observation to generate an output (e.g., a result)....Additionally, or alternatively, the output may include information that identifies a cluster to which the new observation belongs [identifying a theme of the process]; [0062], the trained machine learning model 225 may classify (e.g., cluster) the new observation in a cluster, as shown by reference number 240....As an example, if the machine learning system classifies the new observation in a first cluster (e.g., approval chain) [identifying the theme of the process]; see also [0052-54] and [0060-61].); 
determining a plurality of roles in the process at least partly based on the set of communication information, the plurality of roles performing respective actions during performing the process (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0031], the workflow generation system may train a machine learning model, based on communications of users who perform a particular role (e.g., executive, manager, team leader, engineer, administrative assistant, receptionist, and/or the like) in a particular industry (e.g., software products and/or services), to generate a proposed workflow for a user who performs such a role in the particular industry. In this way, the workflow generation system may generate a ... a role-specific workflow; [0032] Additionally, or alternatively, the workflow generation system may train a machine learning model that identifies such roles ... as factors in determining a proposed workflow and/or in identifying the recipients for the proposed workflow.... the machine learning model may identify recipients based on an engineering team leader [role] communication that suggests review by the engineering team [action], without specifically identifying team members, and based on additional information that identifies team members of the engineering team; see also [0060].); and 
generating a framework of the process based on the theme and the plurality of roles, [the framework comprising one or more branches] (Id., particularly [0031] the workflow generation system may generate a ... a role-specific workflow [framework] and [0032] the machine learning model may identify recipients based on an engineering team leader [role] communication that suggests review by the engineering team; [0035] As shown in FIG. 1G, and by reference number 135, the workflow generation system may generate a proposed workflow.... The proposed workflow may define an approval chain [generating a framework of the process based on the theme and the plurality of roles] for the communication created by the particular user; [0036] The proposed workflow may include an ordered list of the particular recipients for approving the communication. In some implementations, the proposed workflow includes an ordered list of the particular recipients, data indicating that a first recipient is to receive the communication first, and data indicating that the other particular recipients are to receive the communication based on the ordered list; see also [0002], [0011], [0037], [0046], [0088], [0103], [0117].).
	Rafferty does not appear to explicitly disclose the framework comprising one or more branches.  However, this is taught in analogous art, Saha (e.g., Figs. 3-5 and associated text, e.g., [0055], A workflow definition can define one or more activities that can be executed during execution of the workflow....For example, a workflow can include a plurality of transitions. Transitions can define a processing path of an executed workflow. A transition can connect two activities to each other and can include a condition [framework comprising one or more branches]. For example, an approval activity can have two conditions, approved and rejected.....When the user rejects the approval request, the transition can be between the approval request activity and a rejected activity [branch].... When the user approves the approval request, the transition can be between the approval request activity and an approved activity [another branch].... The one or more activities can define the operations of a workflow; see also [0016].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rafferty with the invention of Saha because “Identifying unsuccessful activity executions and the activity executions leading up to the unsuccessful activity executions using the workflow results data can be difficult when there are large numbers of workflow activities executed” and the invention of Saha provides “An improved approach,” as suggested by Saha (see [0019-20]).  

	With respect to claim 2, Rafferty also discloses wherein each of the one or more [branches] comprises a plurality of nodes respectively corresponding to the plurality of roles and defines an action performing sequence according to the order of the nodes (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0036] The proposed workflow may include an ordered list of the particular recipients for approving the communication. In some implementations, the proposed workflow includes an ordered list of the particular recipients, data indicating that a first recipient is to receive the communication first, and data indicating that the other particular recipients are to receive the communication based on the ordered list [a plurality of nodes respectively corresponding to the plurality of roles and defines an action performing sequence according to the order of the nodes]; [0037], cause the communication to be sent to a next recipient if a response indicates an approval, and may cause the message not to be sent to a next recipient if the response indicates a rejection. In this case, the workflow generation system may provide a message back to the particular user indicating that the communication was rejected; see also [0002], [0011], [0046], [0088], [0103], [0117].) and Saha discloses branches (e.g., Figs. 3-5 and associated text, e.g., [0055], A workflow definition can define one or more activities that can be executed during execution of the workflow.... When the user rejects the approval request, the transition can be between the approval request activity and a rejected activity [branch].... When the user approves the approval request, the transition can be between the approval request activity and an approved activity [another branch].... The one or more activities can define the operations of a workflow; see also [0016].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rafferty with the invention of Saha for the same reason set forth above with respect to claim 1.

	With respect to claim 3, Rafferty also discloses extracting action results at the plurality of nodes based on respective communication information corresponding to each of the plurality of nodes, the action results at the plurality of nodes being at least partly presented with natural languages in the communication information (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0044], the workflow generation system may provide the communication to a client device of Person A as the first recipient, based on the ordered list in the proposed workflow. As shown by reference number 155, the workflow generation system may receive a first response to the communication from the first recipient. In some implementations, the workflow generation system may determine whether the response is an approval or rejection based on a specific selection (e.g., from a selection menu, a “Yes” or “No” button as shown, and/or the like). Additionally, or alternatively, the workflow generation system may determine whether the response is an approval or rejection based on interpreting a narrative response. For example, as shown by reference number 160, the workflow generation system may perform natural language processing and/or sentiment analysis on the first response to determine if the response indicates an approval, a rejection, or other (e.g., a commentary).); 
	determining negative results based on the extracted action results by means of natural language emotion analysis (Id., particularly, workflow generation system may perform natural language processing and/or sentiment analysis on the first response to determine if the response indicates an approval, a rejection [negative result].); 
	recording the negative results into a [statistical record] (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., Id.; see also [0047], As shown in FIG. 1J, the workflow generation system may modify the proposed workflow based on determining that a response is a rejection.) (Examiner notes that the rejection, i.e. negative result, is necessarily recorded in some manner in order to make the decision to modify the workflow in the event of a rejection.); and 
	identifying potential risk nodes in the process based on the [statistical record], the potential risk nodes having high occurrence probabilities of the negative results (please note the 35 USC 112(b) rejection and claim interpretation above; Figs. 1-2 and 5-7 along with associated text, e.g., [0047], As shown in FIG. 1J, the workflow generation system may modify the proposed workflow based on determining that a response is a rejection [identifying potential risk nodes in the process based on the negative result, the potential risk nodes having the negative results]; see also [0044].).
	Although Rafferty disclose recording the negative results (see above), it does not appear to disclose that they are stored into a statistical record.  However, this is further taught in Saha (e.g., Figs. 3-5 and associated text, e.g., [0056], When executed, activities in a workflow can perform activity tasks...Workflow execution results, and associated activity execution results, can be stored as records in the workflow results table 304 [statistical record]; see also [0055], A workflow definition can define one or more activities that can be executed during execution of the workflow....For example, a workflow can include a plurality of transitions....A transition can connect two activities to each other and can include a condition. For example, an approval activity can have two conditions, approved and rejected.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Rafferty with the invention of Saha for the same reason set forth above with respect to claim 1.

	With respect to claims 4, 11, and 17, Rafferty also discloses wherein identifying the theme of the process based on the set of communication information comprises: extracting theme features from the set of communication information (please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0034] As shown in FIG. 1F, and by reference number 130, the workflow generation system may process the communication data [set of communication information], with the trained machine learning model, to determine whether a workflow is needed and which particular recipients are to be included in the workflow....When processing the communication data, the workflow generation system may apply the machine learning model to a new observation [theme features] in a manner similar to the manner described below in connection with FIG. 2; [0059] As shown by reference number 230, the machine learning system may apply the trained machine learning model 225 to a new observation, such as by receiving a new observation and inputting the new observation to the trained machine learning model 225 [extracting theme features]; see also [0052-54] and [0060-61].); comparing the theme features with normal theme features corresponding to a plurality of normal themes comprised in a normal theme library to obtain similarity values (please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0059] As shown by reference number 230, the machine learning system may apply the trained machine learning model 225 to a new observation, such as by receiving a new observation and inputting the new observation to the trained machine learning model 225 [extracting theme features]....The machine learning system may apply the trained machine learning model 225 to the new observation to generate an output (e.g., a result)....Additionally, or alternatively, the output may include information that identifies a cluster to which the new observation belongs, information that indicates a degree of similarity [comparing the theme features with normal theme features corresponding to a plurality of normal themes comprised in a normal theme library to obtain similarity values] between the new observation [theme features] and one or more other observations [second theme features corresponding to a plurality of second themes comprised in a second theme library]; see also [0052-54] and [0060-61].); and in response to the similarity value being greater than a preset threshold, identifying the theme of the process based on the plurality of normal themes (please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0062], the trained machine learning model 225 may classify (e.g., cluster) the new observation in a cluster, as shown by reference number 240. The observations within a cluster may have a threshold degree of similarity... the machine learning system classifies the new observation in a first cluster (e.g., approval chain) [in response to the similarity value being greater than a preset threshold, identifying the theme of the process based on the plurality of second themes]; see also [0052-54] and [0060-61].).

	With respect to claims 5, 12, and 18, Rafferty also discloses wherein determining the plurality of roles during performing the process at least partly based on the set of communication information comprises: determining a part of the plurality of roles based on a predetermined role arrangement  (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0031-032], the workflow generation system may train multiple machine learning models, each machine learning model based on a particular user or a particular type of user (e.g., users or recipients who perform a same or similar role, users or recipients related to a particular organization, function, or industry, users associated with a combination of such factors, and/or the like). For example, the workflow generation system may train a machine learning model, based on communications of users who perform a particular role (e.g., executive, manager, team leader, engineer, administrative assistant, receptionist, and/or the like) in a particular industry (e.g., software products and/or services), to generate a proposed workflow for a user who performs such a role in the particular industry. In this way, the workflow generation system may generate a... a role-specific workflow.... Additionally, or alternatively, the workflow generation system may train a machine learning model that identifies such roles, functions, organizations, industries, and/or the like as factors in determining a proposed workflow and/or in identifying the recipients for the proposed workflow. For example, the machine learning model may be more likely to determine that a workflow is needed based on a communication by an engineering team leader [determining a part of the plurality of roles based on a predetermined role arrangement] that appears to relate to an engineering function and appears to include engineers as recipients; and identifying the rest of the plurality of roles based on the determined part of the plurality of roles and the set of communication information by means of natural language processing (Id.; [0031-32], the machine learning model may identify recipients based on an engineering team leader communication that suggests review by the engineering team [identifying the rest of the plurality of roles based on the determined part of the plurality of roles and the set of communication information by means of natural language processing], without specifically identifying team members, and based on additional information that identifies team members of the engineering team; see also [0016], the workflow generation system may identify or determine additional information associated with historical communications...For example, the additional information may include a role.... In this case, the workflow generation system may... perform natural language processing on the historical communications...to identify and/or determine the additional information. The additional information may be utilized by the workflow generation system in performing natural language processing, performing sentiment analysis, training and/or processing a machine learning model, and/or the like, as described herein.).

Claims 6, 7, 8, 9, 13, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty in view of Saha, and further in view of Wu et al. 20140304027 (hereinafter Wu).

	With respect to claims 6, 13, and 19, Raftery in view of Saha does not appear to disclose generating one or more common process elements based on the framework, each of the one or more common process elements being a branch of the one or more branches.  However, this is taught in analogous art, Wu (e.g., Figs. 1-3, in particular 2C, which depicts branching elements that are common to workflow 200 and workflow 204 [each of the one or more common process elements being a branch of the one or more branches] and associated text, e.g., [0019] In 110, the computing device can generate a set of workflow clusters [generating one or more common process elements based on the framework] using the workflow similarity graph generated in 100. A workflow from the workflow similarity graph can be grouped with other workflows in a workflow cluster in such a manner that workflows in the same cluster are more similar to each other than to those of other workflow clusters; [0046] FIG. 2C is a diagram depicting an exemplary workflow cluster profile generated from the exemplary workflow cluster, consistent with certain disclosed embodiments; see also [0048].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Wu because “workflow technologies can be improved by methods and systems for efficiently searching and comparing workflows,” as suggested by Wu (see [0004]).

	With respect to claims 7 and 14, Wu further discloses wherein generating one or more common process elements based on the framework comprises: comparing the one or more branches with branches comprised in other frameworks corresponding to other processes (e.g., Figs. 1-3 and associated text, e.g., [0016] The process can being in 100 when a computing device generates a workflow similarity graph based on a set of workflows. For example, the computing device can generate the workflow similarity graph by performing a pair-wise comparison of each workflow pair in the set and determine that a pair of workflows are similar if the similarity score from the pair-wise comparison meets or exceeds a set threshold. If a pair of workflows are determined to be similar, the workflows can be connected in the workflow similarity graph (e.g. an edge can be drawn between two vertices representing the two workflows).); and in response to determining one or more same branches comprised in the framework and other frameworks corresponding to the other processes based on the comparing, identifying the one or more same branches as the one or more common process elements (Id.; [0019] In 110, the computing device can generate a set of workflow clusters [identifying the one or more same branches as the one or more common process elements] using the workflow similarity graph generated in 100 [in response to determining one or more same branches comprised in the framework and other frameworks corresponding to the other processes based on the comparing]; see also [0019] and [0046].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Wu for the same reason set forth above with respect to claims 6, 13, and 19.

	With respect to claim 8, Rafferty also discloses generating a new process based on the theme and [the one or more common process elements] (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0041], the workflow generation system may receive the request to redetermine the proposed workflow based on the confidence score. Based on the request, the workflow generation system may reprocess the communication data with the machine learning model to determine another proposed workflow for the communication, and may provide, to the client device, data identifying the other proposed workflow.) and Wu teaches the one or more common process elements (e.g., Figs. 1-3, in particular 2C, which depicts branching elements that are common to workflow 200 and workflow 204 [one or more common process elements] and associated text, e.g., [0019] In 110, the computing device can generate a set of workflow clusters using the workflow similarity graph generated in 100. A workflow from the workflow similarity graph can be grouped with other workflows in a workflow cluster in such a manner that workflows in the same cluster are more similar to each other than to those of other workflow clusters; [0046] FIG. 2C is a diagram depicting an exemplary workflow cluster profile generated from the exemplary workflow cluster, consistent with certain disclosed embodiments; see also [0048].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Wu for the same reason set forth above with respect to claims 6, 13, and 19.

	With respect to claims 9, 15, and 20, Rafferty also discloses wherein the generating a new process based on the theme [and the one or more common process elements] comprises: storing the theme [and the one or more common process elements] into a process element library (please note the 35 USC 112(b) rejection and interpretation above; e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0059] As shown by reference number 230, the machine learning system may apply the trained machine learning model 225 to a new observation, such as by receiving a new observation and inputting the new observation to the trained machine learning model 225....The machine learning system may apply the trained machine learning model 225 to the new observation to generate an output (e.g., a result)....Additionally, or alternatively, the output may include information that identifies a cluster to which the new observation belongs [storing the theme into a process element library], information that indicates a degree of similarity between the new observation and one or more other observations; [0062], the trained machine learning model 225 may classify (e.g., cluster) the new observation in a cluster, as shown by reference number 240. The observations within a cluster may have a threshold degree of similarity... the machine learning system classifies the new observation in a first cluster (e.g., approval chain); see also [0052-54] and [0060-61].); in response to a certificated operation, updating the process element library by means of modifying themes or [common process elements] stored in the process element library (e.g., Figs. 1-2 and 5-7 along with associated text, e.g., [0041], the workflow generation system may receive the request to redetermine  the proposed workflow [modifying process elements] based on the confidence score [certificated operation]. Based on the request, the workflow generation system may reprocess the communication data with the machine learning model to determine another proposed workflow for the communication [updating the process element library by means of modifying themes stored in the process element library], and may provide, to the client device, data identifying the other proposed workflow; and generating a new process based on the updated process element library (Id.) and Wu teaches the one or more common process elements (e.g., Figs. 1-3, in particular 2C, which depicts branching elements that are common to workflow 200 and workflow 204 [one or more common process elements] and associated text, e.g., [0019] In 110, the computing device can generate a set of workflow clusters using the workflow similarity graph generated in 100. A workflow from the workflow similarity graph can be grouped with other workflows in a workflow cluster in such a manner that workflows in the same cluster are more similar to each other than to those of other workflow clusters; [0046] FIG. 2C is a diagram depicting an exemplary workflow cluster profile generated from the exemplary workflow cluster, consistent with certain disclosed embodiments; see also [0048].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Wu for the same reason set forth above with respect to claims 6, 13, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Luvaas et al. 11435871 discloses a graphical user interface for building workflow models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
SPE, AU 2192/2194


	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2106.05(f).